Texas A&M University System
College Station, Texas

                                  Opinion No. C-301

                                  Re:    Is a city building code ap-
                                         plicable to construction, as
                                         well as to the Installation
                                         therein of electrical and
                                   I     plumbing facilities, of build-
                                         ings on State college or uni-
                                         verslty land (State-owned)
                                         located within the city's
Dear Dr. Harrington:                     boundaries?

       You have requested the opinion of this office as to
the question of whether~a city building code is applicable to
the construction, as well as to ~the Installation therein of
electrical and plumbing facilities, .of buildings onState  col-
lege or university land (State-owned) located within the city's
boundaries.  In your-letter of request, you state that diffi-
culties have arisen with-the cities of Galveston and Arlington
over this question, In that these cities contend that their
building code requirements should be observed for buildings be-
ing constructed or renovated by the Texas AkMUniversity   System.

       The building at Arlington isbeing constructed under
the authority of Article  2gOgc, Vernon's Civil Statutes, which
Is quoted In part as, follows:

            “Sec.  2.  The buildings and structures
       and additions to buildings and structures
       constructed or Improved pursuant to this au-
       thority together with the equipment therein
       shall be of types and.for purposes which the
       authorizing governing board shall deem appro-
       priate .and shall ,deem to be for the good of
       the institution, provided such governing boar.d
       shall approve the total cost, type, and plans
       and speclflcatlons of such construction, lm-
       provement and equipment; . . ." '(Emphasis added).'

                              - 143 4-
 Dr. M. T. Harrington, page 2 (C-301)



         The building at Galveston houses the Texas Maritime Acade-
 my,~ as well as laboratories and research facilities of the Depart-
 ment of Oceanography and Mete.orology. This building was transfer-
 red' to the Board of Directors of Texas A&MUniversity  by the U.S.
 Department of Health, Education and Welfare. JL portion of this
 building is occupied as a classroom.' The work being done on the
 building constitutes general repair and r.ehabilitation undertaken
 under the authority,of Article, 2613a-1, Vernon's.Civll Statutes,
 and 1s financed by specific appropriation bf the.Leg'islature. Arti-
 cle 2613a-1, Vernon's Civil Statutes, reads in part as follows:

                  "Section 1. The Board of Directors of
             the Agricultural and'Mechanlca1 College of
           ,~Texas 1s hereby authorized to contract with
             persons, firms or corporations for the purchase
             of, or the acquisition of, or the erection of
             permanent improvements on or conveniently lo-
             cated-ins reference.to the campus of said Co12
           ..lege, or to the campuses of any or all of its
             branch institutions, and to purchase, sell, or
             lease lands and other appurtenances forythe
             construction of such permanent improvements . . .
                      *'
                  II . . ;

                 “Sect. 7. The Board of Directors Is here-
            by empowered to do any and all, things necessary
            and/or convenient to carry out the purpose and
            intent of this law."

        Attorney General's Opinion No. V-977 (199)~ was direct.ed
 to-just such a situation a8 we are dealing with here.. In that
 opinion it was held, that the provisions of a city building code
 setting up certain plumbing SttXndardS, are notappllcable~to  regu-
 Late construction of bui'ldlngs by the State on State property with-
 in the city limits. Attorney' General's Opinion V-977 (1949) was
 exhaustively researched and constitutes a treatise on United .;
 States law~onthis  subject, since there was no Texas case dealing.
 with the problem at that time.

         In 1964; the Texas Supreme Court, in Port Arthur Inde-
   endent School District vs. City of Groves,,.Tex.516             S.W.
   d 330 hand d down another detailed exam&%sn       of theiubject
    re &quesetl,on. This case involved the prob$sm of whether a
 ~school.dlstrict wassubject   to'.a city?8 building cqde in the con-
  struction of school buildings.   The Supreme Cowt determined that
  the s&sol district wa's indeed subject to the city's authorlty.
,~In reaching this conclusion, the court, at page 333, made the
  fOllOWlXIgQbserVatiOnS:

                                  -1435-
 Dr. M. T. Harrington, page 3 (C-301)


              ”
                  .  Although our independent school dls-
                      .   .

        tricts are creatures of the state and receive sub;
        stantial funds for their oberatlon from the state.
        they are independent polit&&    entities and we wiil
        not classify their property as state property_. The
        Legislature in Its wisdom has vested the local
        school board with broad powers and we know'of no,
        state which allows more control of Its looal school8
        to the local people thaii'does the State, of Texas.
        The Legislature; in provldlng..that local'school
        boards shall contract for the erection of school
        building8 and superintend the construction of Same,
        made no provision whatsoever that they should regu-
        late, supervise or control in any manner the build-
        ing of school buildings and provided no'safety regu-
        lations for the-protection of the occupant8 or the
        property of others in the vicinity df~the, school
        buildings." (Emphasis added).

 From the foregoing, it can readily be seenthat the.Supreme Court
 drew a diStinction between actlon by the State concerhing State
 property, and that which bs essentially l~action       and local
 property.  In the out-of-state cages upomch~the       Supremurt
 based It8 deC~l8ion, the SarIIe,dk3t%nctionwa8 drawn, and similar
 results were'reached;   These are the same cases utilized in At-
 torney General~s'Oplnion No. V-977 (l*g), and the same results
 were reached.in regard to State property..

        Article 2909c, Vernon's Civil Statutes, quoted in part
 above, glves,to"'the'Board :~ofDirectors~ of the :TeXa8 A&M Univer-
 sity System full power'to~regulate,.supervise    and Control in all
 ways the building of any structure, other than a classroom bulld-
 ing. -Article 2613a-1, Vernon's Civil Statutes, also quoted
 above, in more general language conveys~the Identical authority
 to the sai'aBoard of Directors.    Such general statutes preempt
 the provisions of a city's charter. Further, it 18 clear that
 the.Board of Director8 of the Texas JI&M University System are
 not a separat,e~polJtical entity-in th&nature    of, c+ school board,
-but they constitute a Board that 5.8a direct agency~ of the Execu-
 tive Branch of State government. The property of then Texas A&M
 University System ls.not local property in any way but Is the
 property of.the State of Text%8, and is not t&epable to the'juris-
 diction of a city.

        Therefore, -in consideration' of the aforementioned authori-
 ties, it.18 the opinion of this Office that Attorney General's
 Opinion Ho. V-977 should be reaffirmed in it,8 holding that the
 provisions of a cltyls'building code, requlring,building permits
 and ccPnpliance with ci~ty-established plumbing and electrical

                               -1436-
Dr. M. T. Rarrington, page 4 (C-301)



standards, are notapplicable  to construction or renovation.of
buildings by the State on State property within the city limits.


                            SUMMARY

         The provisions of a city building code re-
         quiring building pennits.and compliance
         with city-established plumbing ‘and, electri-
         cal standards, are not applicable to con-
         struction of buildings by the State 'on State
         property within the city.llmits, irhere gener-
         al law has vested 'control and supervision
         responsibility for such constructlon.in the
         State agency.

                                       Yours very truly,.

                               _~WAGGONER CARR
                                 Attorney Gsner&l




MLQ:ms

AP?itOvED:

OPIlfIOleco-

U. V. Geppert, Chair&n
 Paul'Phy
.John Allison'
 Larry Merrimh
'Jerry Brock

APPROVRDPOR TH'ATl!ORREYGEXRRAL
By: Stanton Stone




                                ..‘,

                              ^ 1437-
                                                     ,